Case 8:20-bk-13014-MW               Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42         Desc
                                     Main Document    Page 1 of 59


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, CA 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                    CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11    In re                                                Case No. 8:20-bk-13014-MW
12    NORTHERN HOLDING, LLC,                               Chapter 7
13                        Debtor.                          REPLY IN SUPPORT OF CHAPTER 7
                                                           TRUSTEE’S MOTION FOR ORDER
14                                                         COMPELLING TURNOVER OF ESTATE
                                                           PROPERTY PURSUANT TO 11 U.S.C.
15                                                         § 542(A) AND FOR DETERMINATION
                                                           THAT EVICTION MORATORIA DO NOT
16                                                         APPLY TO TURNOVER OF
                                                           BANKRUPTCY ESTATE PROPERTY
17
                                                           Date: August 30, 2021
18                                                         Time: 2:00 p.m.
                                                           Ctrm: 6C
19                                                         Address: 411 W. Fourth Street, Santa Ana,
                                                           CA 92701
20

21 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY JUDGE, THE

22 OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

23            Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy

24 Estate (“Estate”) of Northern Holding, LLC (“Debtor”), files this reply in support of his motion [Dk.

25 162] (“Motion”) to compel turnover of Estate property from Erich Russell, Joanne Russell, Brice

26 Garrett, Sarah Garrett, and all other unknown and unauthorized occupants of 2380 Live Oak Road,

27 Paso Robles, CA (“Live Oak Property”), and (as supplemented ) for a determination that the newly-

28


                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42               Desc
                                   Main Document    Page 2 of 59


 1 issued moratoria on evictions issued by the U.S. Centers for Disease Control and Prevention

 2 (“CDC”) which was signed one day after the Motion was filed.

 3 1.         Summary of Reply
 4            Anyone in possession of property of the estate “shall deliver to the trustee, and account for,
 5 such property or the value of such property.” The opposition filed on behalf of Erich Russell and

 6 Joanne Russell (but not the other respondents, Brice Garrett and Sarah Garrett) cites no authority for

 7 its arguments and attaches no evidence excusing the mandatory provisions of turnover.

 8 Notwithstanding the procedural and substantive objections raised in opposition to the Motion, the

 9 Court has the discretion to grant the relief requested by the Trustee.

10 2.         Background Facts
11            Erich Russell, Joanne Russell, Brice Garrett, Sarah Garrett (collectively, “Occupants”) reside
12 at the real property located at and commonly known as 2380 Live Oak Road, Paso Robles, CA

13 (previously defined as “Live Oak Property”). Erich Russell and Joanne Russell (“Russells”) live in

14 the larger 7,500 square foot residence at the Live Oak Property, and their children Brice Garrett and

15 Sarah Garrett (“Garretts”) live in a separate, smaller home located at the Live Oak Property. The

16 Live Oak Property including both residences constitute property of the bankruptcy estate.

17            None of the Occupants have ever paid any rent in cash to the Estate or the Trustee. Instead,
18 the Russells take the position that any rent obligation is offset by an alleged $12,000 monthly

19 consulting fee owed to the Russells by Debtor. A true and correct, executed copy of the document

20 repeatedly referred to as a consulting agreement by the Russells is attached to the Declaration of

21 Tinho Mang (“Mang Declaration”) as Exhibit “1.”

22            The supposed consulting agreement (bearing a signature date of October 27, 2020) contains
23 no agreement from Northern Holding, LLC (Debtor) to pay compensation to the Russells. Moreover,

24 the supposed consulting agreement does not appear to obligate the Russells to provide services to

25 Debtor. Rather, the scope of work only mentions “Russell/Rabbit Ridge.”

26            Also, on or around October 27, 2020, the Russells transferred and quitclaimed substantially
27 encumbered real properties (including the Live Oak Property) to Debtor with no contemporaneous

28

                                                    1
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42            Desc
                                   Main Document    Page 3 of 59


 1 exchange of cash. Instead, it appeared that the transfer was for the assumption of debt and creation

 2 of obligations by Debtor in favor of the Russells in the total amount of approximately $30 million.

 3            On October 28, 2020, Debtor filed a voluntary petition for bankruptcy under Chapter 11 of
 4 Title 11 of the United States Code, initiating the above-captioned bankruptcy case.

 5            While Debtor operated as a debtor-in-possession, the Occupants remained in possession of
 6 the Live Oak Property. Some time around March 1, 2021, the Garretts moved into the Live Oak

 7 Property, as reflected in Debtor’s February 2021 monthly operating report filed on March 31, 2021.

 8 A true and correct copy of the February 2021 operating report is attached to the Mang Declaration as

 9 Exhibit “2.” Specifically, page 27 of the operating report states that “Brice Garrett moved in 3/1/21”

10 and has a monthly rental obligation of $1,200. See Mang Decl., Exh. 2 at 27.

11            On June 15, 2021, as Dk. No. 116, the Court entered an order converting the case to Chapter
12 7. Richard A. Marshack is the duly-appointed and acting Chapter 7 trustee.

13            After weeks of negotiations regarding turnover of the Live Oak Property without any
14 substantive response from the Russells or the Occupants, Trustee was left with no choice but to file

15 the Motion for turnover on August 2, 2021, as Dk. No. 162. The hearing on the Motion was set for

16 August 30, 2021.

17            On August 3, 2021, the United States Centers for Disease Control and Prevention (“CDC”)
18 issued a new moratorium on evictions due to the delta variant of the novel COVID-19 coronavirus

19 (“Reissued CDC Order”).

20            On August 9, 2021, as Dk. No. 185, Trustee filed and served a supplemental brief regarding
21 the application of the Reissued CDC Order. The supplemental brief was filed and served 21 days

22 prior to the hearing on the Motion and the Trustee respectfully requests that the supplemental

23 evidence and arguments be considered by the Court because the Reissued CDC Order did not exist

24 on the date that the Motion was filed.

25            Notice of the Motion was served on Erich Russell, Joanne Russell, Brice Garrett, Sarah
26 Garrett (i.e. all occupants of the Live Oak Property), and Kari Ley, Esq., attorney for Erich Russell.

27 A true and correct copy of the notice of motion and attached proof of service is attached to the Mang

28 Declaration as Exhibit “3.”

                                                    2
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW              Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42               Desc
                                    Main Document    Page 4 of 59


 1            After the filing of the Motion, Mr. Ley contacted undersigned counsel and sent a letter
 2 essentially taking the position that the turnover motion was meritless and should be denied in its

 3 entirety. A true and correct copy of the letter from Mr. Ley is attached to the Mang Declaration as

 4 Exhibit “4.”

 5            Mr. Ley also informed undersigned counsel that the Garretts had received actual notice of the
 6 Motion but that he did not represent the Garretts. See, Mang Declaration.

 7            On August 17, 2021, as Dk. No. 193, an opposition to the Motion was filed on behalf of the
 8 Russells. As Dk. Nos. 194-195, two declarations were filed in support of the opposition.

 9            Negotiations regarding the stipulated turnover of the Live Oak Property and terms for such
10 turnover remain ongoing. Trustee has circulated a further stipulation for turnover to counsel for the

11 Russells but no actual agreement has yet been reached. Trustee therefore files this reply to preserve

12 the Estate’s rights.

13 3.         Legal Argument
14            “Except as provided in subsection (c) or (d) of this section, an entity, other than a custodian,
15 in possession, custody, or control, during the case, of property that the trustee may use, sell, or lease

16 under section 363 of this title, or that the debtor may exempt under section 522 of this title, shall

17 deliver to the trustee, and account for, such property or the value of such property, unless such

18 property is of inconsequential value or benefit to the estate.” 11 U.S.C. § 542(a). “§ 542 provides,

19 with just a few exceptions, that an entity (other than a custodian) in possession of property of the

20 bankruptcy estate ‘shall deliver to the trustee, and account for’ that property.” City of Chicago v.

21 Fulton, 141 S.Ct. 585, 589 (2021).

22            A.          The opposition was late-filed.
23            “[E]ach interested party opposing or responding to the motion must file and serve the
24 response (Response) on the moving party and the United States trustee not later than 14 days before

25 the date designated for hearing.” Local Bankruptcy Rule 9013-1(f)(1).

26            The opposition filed by the Russells was filed on August 17, 2021, which is 13 days prior to
27 the scheduled hearing on the Motion, and fifteen days after the Motion was filed. The opposition is

28

                                                    3
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                Desc
                                   Main Document    Page 5 of 59


 1 thus one day late and is untimely. The Court may in its discretion disregard the filing of the

 2 opposition. See Local Bankruptcy Rule 9013-1(h).

 3            B.          The requirement of an adversary proceeding for turnover
 4                        from a third party nondebtor can be waived by the Court.
 5            As cited in the Motion, while FRBP 7001 provides that a proceeding to recover property
 6 from a non-debtor entity is an adversary proceeding, the Court may waive that requirement. See In re

 7 Gerwer, 898 F.2d 730, 734 (9th Cir. 1990) (“Austein contends that Bankruptcy Rule 7001 requires

 8 an adversary proceeding to recover property… and that therefore the Trustee erroneously proceeded

 9 by motion… Austein was not harmed [because the proceeding was a contested matter]…”). See also,

10 Darby v. Zimmerman (In re Popp), 323 B.R. 260, 269 (B.A.P. 9th Cir. 2005) [“It is unclear,

11 however, if Rodeo forbids a bankruptcy court from ever making such a finding in a contested matter

12 (as opposed to an adversary proceeding) or whether Rodeo employs prudential principles of efficient

13 dispute resolution to channel disputes over issues such as ownership into a single, appropriate

14 forum.”]. Without regard to whether the entity in control of property of the estate is a debtor or non-

15 debtor, turnover is a requirement imposed by the Bankruptcy Code. See Weber v. SEFCU (In re

16 Weber), 719 F.3d 72, 80-81 (2d Cir. 2013). The requirement of an adversary proceeding does not

17 appear to be an absolute mandate, as discussed by Justice Sotomayor in her concurrence in Fulton:

18            The trouble with §542(a), however, is that turnover proceedings can be quite slow. The
              Federal Rules of Bankruptcy Procedure treat most “proceeding[s] to recover . . .
19            property” as “adversary proceedings.” Rule 7001(1). Such actions are, in simplified
              terms, “essentially full civil lawsuits carried out under the umbrella of [a] bankruptcy
20            case.” Bullard v. Blue Hills Bank, 575 U. S. 496, 505, 135 S. Ct. 1686, 191 L. Ed. 2d
              621 (2015). Because adversary proceedings require more process, they take more time.
21            Of the turnover proceedings filed after July 2019 and concluding before June 2020, the
              average case was pending for over 100 days. See Administrative Office of the United
22            States Courts, Time Intervals in Months From Filing to Closing of Adversary
              Proceedings Filed Under 11 U.S.C. §542 for the 12-Month Period Ending June 30,
23            2020, Washington, DC: Sept. 25, 2020.
24            One hundred days is a long time to wait for a creditor to return your car, especially
              when you need that car to get to work so you can earn an income and make your
25            bankruptcy-plan payments. To address this problem, some courts have adopted
              strategies to hurry things along. At least one bankruptcy court has held that §542(a)’s
26            turnover obligation is automatic even absent a court order. See In re Larimer, 27 B. R.
              514, 516 (Idaho 1983). Other courts apparently will permit debtors to seek turnover by
27            simple motion, in lieu of filing a full adversary proceeding, at least where the creditor
              has received adequate notice. See Tr. of Oral Arg. 81 (counsel for the City stating that
28            “[i]n most bankruptcy courts, if a creditor responds to a motion [for turnover] by”
              arguing that the debtor should have instituted an adversary proceeding, the bankruptcy
              judge will ask whether the creditor received
                                                        4 “actual notice”); Brief for United States as
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42              Desc
                                   Main Document    Page 6 of 59


 1            Amicus Curiae 32 (reporting that “some courts have granted [turnover] orders based
              solely on a motion”); but see, e.g., In re Denby-Peterson, 941 F. 3d 115, 128-131 (3d
 2            Cir. 2019) (holding that debtors must seek turnover through adversary proceedings).
              Similarly, even when a turnover request does take the form of an adversary proceeding,
 3            bankruptcy courts may find it prudent to expedite proceedings or order preliminary
              relief requiring temporary turnover. See, e.g., In re Reid, 423 B.R. 726, 727-728
 4            (Bkrtcy. Ct. ED Pa. 2010); see generally 10 COLLIER ON BANKRUPTCY ¶ 7065.02 (16th
              ed. 2019).
 5

 6 Fulton, 141 S.Ct. at 594-95 (Sotomayor, J.) (concurring) (emphasis added).

 7            Here, all of the Occupants received actual notice of the Motion and there was an opposition
 8 filed by the Russells to the Motion. The Ninth Circuit has never ruled that an adversary proceeding is

 9 an absolute requirement to obtaining a turnover order from a non-debtor party. Instead, the Ninth

10 Circuit in Gerwer specifically overruled that procedural argument. More specifically, the key inquiry

11 should be whether the respondent to the turnover motion is afforded adequate due process before the

12 entry of an adverse order. See Starky v. Birdsell (In re Starky), 522 B.R. 220, 228-29 (B.A.P. 9th Cir.

13 2014) (In a dispute over the procedural requirement of an adversary proceeding under FRBP

14 7001(2), the BAP reasoned that “[t]he issue then becomes whether some of the procedural difference

15 between contested matters and adversary proceedings prejudiced the Debtors in any meaningful

16 way.”).

17            The Russells seek to assert a mere procedural argument that the Trustee failed to file an
18 adversary proceeding instead of a motion for turnover, and thus the Motion should be denied

19 pursuant to FRBP 7001(1). Instead, in furtherance of delay which will damage the Estate, the

20 Russells contend that Trustee should be required to file a separate adversary proceeding which

21 would re-start the responsive deadline for the Russells to file an answer to the turnover complaint.

22 But, the facts are clear that the Russells are in continuing, unauthorized possession and control of

23 property of the Estate to the severe detriment of creditors.

24            None of the cases cited by the opposition are binding on this Court. Instead, the decisions
25 from the Ninth Circuit cited above make it clear that, at least in this circuit, a turnover order can be

26 issued by motion so long as adequate process is afforded to respondents. All of the Occupants have

27 received actual notice of the Motion and had 14 days (as opposed to the minimum of 7 days) to file a

28 response or opposition to the Motion. To the extent that the Court finds that additional process is due

                                                    5
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42              Desc
                                   Main Document    Page 7 of 59


 1 to the Occupants, Trustee respectfully requests that the Court simply provide a continuance of the

 2 hearing on the Motion and provide a schedule for any further briefing the Court may find necessary.

 3 Otherwise, Occupants will undoubtedly use further delay tactics to hamper the Trustee’s

 4 administration of Estate property. If the Court determines that an adversary proceeding is required to

 5 obtain turnover from the Occupants, and that no basis for waiver of the requirement exists in this

 6 case, Trustee will file such an adversary proceeding.

 7                   i.        Trustee has not claimed or alleged an emergency.
 8            The opposition states that “[t]he false emergency claimed by the Trustee lacks factual or
 9 legal support.” Opposition [Dk. 193] at 3:19.

10            The Motion does not claim any emergency nor does the scare-quoted word “emergency”
11 appear in the Motion. The Motion was filed on 28 days’ notice (more than the minimum 21 days’

12 notice) without any request for an order shortening time. Trustee fully admits that no sale documents

13 have been signed,1 because the interested buyer party is conducting due diligence on the growing

14 conditions at the Live Oak Property. Trustee, however, requires turnover and full possession of the

15 Live Oak Property in order to consummate a sale – the buyer is unwilling to even entertain an offer

16 until the Live Oak Property has been vacated or there is an order providing that Trustee may seek a

17 writ of assistance to remove all occupants from the Live Oak Property. Trustee is not subdividing the

18 Live Oak Property in connection with a sale, and the Riboli parties will not purchase the Live Oak

19 Property with unauthorized, uncooperative occupants.

20                  ii.        The Garretts apparently have not filed an opposition.
21            Counsel for the Garretts informed undersigned counsel that the Garretts were aware of the
22 Motion and had a strong objection to the Motion (although no one has ever reached out to the

23 Trustee or counsel regarding the Garretts’ basis for opposing the Motion). Pursuant to the Local

24 Rules, failure to timely file an opposition or response may be construed as consent to the relief

25 requested in the motion. The Court may exercise its discretion to deem the Garretts’ failure to file a

26 response or opposition to the Motion to be consent to the relief requested in the Motion pursuant to

27

28   1
      The Opposition falsely states that the Trustee claimed “an actual purchase agreement” where no
     such claim appears in the Motion. See Opposition6 [Dk. 193] at 4:4-5.
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW              Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42            Desc
                                    Main Document    Page 8 of 59


 1 LBR 9013-1(h), and issue an order as requested in the Motion to compel turnover from the Garretts.

 2            C.          The Russells’ position that rent has been prepaid or is offset by
 3                        consulting fees is meritless.
 4            In response to Trustee’s demand for an order directing payment of delinquent or unpaid
 5 rental obligations, the Russells apparently are taking the position that there is a $12,000 monthly

 6 “rental credit” under a “consulting agreement.” See Opposition [Dk. 193] at 4:24-25. After asserting

 7 an apparent defense to payment of rent, the Opposition then complains that “[n]oticeably missing

 8 from the motion is a copy of the Consulting Agreement.” See Opposition [Dk. 193] at 4:18. The

 9 burden of production is not on the Trustee to prove up and then knock down any asserted defense by

10 the Occupants. Nonetheless, a copy of the document apparently referred to as a consulting agreement

11 is attached to the Mang Declaration as Exhibit “1.”

12                   i.         No consulting agreement was attached to the opposition.
13            “A Response must be a complete written statement of all reasons in opposition thereto or in
14 support, declarations and copies of all evidence on which the responding party intends to rely, and

15 any responding memorandum of points and authorities.” Local Bankruptcy Rule 9013-1(f)(2).

16 “Factual contentions involved in any motion, opposition or other response to a motion, or reply,

17 must be presented, heard, and determined upon declarations and other written evidence.” Local

18 Bankruptcy Rule 9013-1(i).

19            The Russells assert a defense to nonpayment of rent based on an alleged consulting
20 agreement. No consulting agreement, however, was attached to their opposition. The Russells’

21 failure to attach a consulting agreement should result in the Court overruling their asserted defense

22 to nonpayment.

23                  ii.         The document asserted to be a consulting agreement does not
24                              obligate the Debtor.
25            Rent is owed by the Russells to the Debtor under the Live Oak Lease (as defined in the
26 Motion), a lease executed one day prior to bankruptcy which obligated the Russells to pay $12,000

27 per month to the Debtor, Northern Holding, LLC. The document referred to as a consulting

28 agreement, however, is entitled “Scope of Work: Russell/ Rabbit Ridge: Founder Roles” and does

                                                     7
                           REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42              Desc
                                   Main Document    Page 9 of 59


 1 not contain language which obligates either the Russells or the Debtor or any other entity to provide

 2 services or compensation. The four subheadings of the document are “Objectives,” “Duration,”

 3 “Deliverables,” and “Specifications.” The document is signed by Joanne Russell, Erich Russell, and

 4 Lee Codding and the notary’s certificate appended to the document crosses out the section for

 5 “Capacity(ies) Claimed by Signer(s)” which indicates that the document was signed in each

 6 signatory’s individual capacity.

 7            Trustee does not agree that this document is a valid consulting agreement which obligates the
 8 Debtor. The face of the document does not appear to obligate the Debtor to do anything at all. Thus,

 9 any contrary argument by the Russells that they have a consulting agreement which results in a

10 complete rent offset is unsupported by any evidence and should be overruled.

11                 iii.        There is no evidence that the Russells are providing any value
12                             or benefit to the Estate.
13            Even if there were a valid, operative consulting agreement (which there is insufficient
14 evidence to prove), there is no evidence attached to the Opposition to support that any value or

15 benefit has been received by the Trustee or the Estate from the Russells. The argument in the

16 Opposition that “the industry rate for the services provided by the Russells is well in excess of

17 $15,000 salary and $12,000 rental credit” is wholly unsupported by any evidence. Even the

18 declaration of Erich Russell filed as Dk. No. 194 fails to identify the services, value, and benefit

19 provided to the Estate by Mr. Russell.

20                 iv.         The Garretts have not raised any defense to nonpayment of
21                             rent.
22            According to the February 2021 monthly operating report, the monthly rental obligation for
23 the Garretts for their occupancy of a portion of the Live Oak Property was $1,200. No rent has ever

24 been paid to the Trustee by the Garretts and they have not provided the Trustee with any reason for

25 their nonpayment of the rent state in the monthly operating report. Trustee is unaware of any written

26 rental agreement for the Garretts and there is no evidence of one in the Opposition. In summary,

27 there is no valid defense to turnover justifying any further delays.

28

                                                    8
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW              Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42             Desc
                                   Main Document    Page 10 of 59


 1            D.          The Reissued CDC Order does not apply in this case – and the
 2                        Russells’ last-ditch declarations contradict their position that
 3                        rent is current.
 4            As explained in the Trustee’s supplemental brief filed and served on August 9, 2021, the
 5 Reissued CDC Order does not apply to turnover proceedings in bankruptcy. In re Machevsky, 2021

 6 Bankr. LEXIS 31 (Bankr. C.D. Cal. Jan. 8, 2021) [interpreting a previous version of the CDC order].

 7 The Bankruptcy Code and its turnover obligations fall well outside the definition of an eviction for

 8 nonpayment of rent due to the COVID-19 pandemic. Trustee’s authority to seek a turnover order is

 9 simply inappositely compared to a residential eviction by a landlord, and as argued in the

10 supplemental brief, the Court should find that the Reissued CDC Order does not apply to any

11 turnover obligations or turnover order for the Live Oak Property. In fact, the Reissued CDC Order

12 specifically provides that “This Order does not apply… to the extent its application is prohibited by

13 Federal court order.” Reissued CDC Order at 13.

14            As for the Russells’ claim that they are qualified “covered persons” under the meaning of the
15 Reissued CDC Order, their declarations in support of this end are contradictory on their face to the

16 Russells’ otherwise declared position. Basically, the Russells are taking the position in the first half

17 of the opposition that rent is current and completely offset by consulting income. In the second half

18 of the opposition, they take the opposite position that they are unable to pay rent because of a

19 substantial loss in income. Second, the declarant for the CDC declarations must check a box in both

20 column A and column B to qualify as a “covered person.” However, the declarations only check the

21 box for “My work hours or wages have been cut” which is completely nonsensical in light of the fact

22 that the Russells were owner-operators of Rabbit Ridge and the only reason that their wages or hours

23 would be cut is if they cut those hours themselves (not to mention that there is no reason that the cut

24 in wages or hours is attributable to the COVID-19 pandemic which began (at least in full effect in

25 the United States) in March 2020, seven months prior to the bankruptcy petition date. These

26 positions are completely contradictory and the declarations attached to the Russell Declaration are

27 lacking any sort of credibility. Cf. Reissued CDC Order at 14 (“This Order does not preclude a

28

                                                     9
                           REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42               Desc
                                  Main Document    Page 11 of 59


 1 landlord from challenging the truthfulness of a tenant’s, lessee’s, or resident’s declaration in court,

 2 as permitted under state or local law.”).

 3                   i.        No declarations were ever provided by the Garretts.
 4            Even if the Court finds that the Reissued CDC Order might apply to the Live Oak Property,
 5 the Garretts plainly do not qualify as covered persons under the Reissued CDC Order because no

 6 qualifying declaration was ever transmitted to the Trustee. Thus, the Court should determine that the

 7 Garretts do not qualify as covered persons within the meaning of the Reissued CDC Order.

 8 4.         Conclusion
 9            There is no procedural bar to the Court issuing the determination requested by the Trustee in
10 the Motion, as timely supplemented, that the Reissued CDC Order does not apply in this case, for all

11 of the unrebutted reasons stated in the Motion and supplement. As for the procedural objection to the

12 issuance of a turnover order against the Occupants by way of motion rather than adversary

13 proceeding, this objection elevates form over substance and can and should be waived by the Court.

14 There is no evidence or argument that presents any prima facie defense to turnover.

15            The fact is that the Occupants all received actual notice of the turnover motion, have actual
16 notice of their turnover obligations, filed substantive responses (or waived any objection by not

17 filing a substantive response), and will not be prejudiced by the disposition of this matter by motion

18 as opposed to adversary proceeding. On the other hand, the Estate will be greatly prejudiced by the

19 multi-month delay of filing and prosecuting an adversary proceeding for turnover from the

20 Occupants where they have no defense to their continued unauthorized occupancy and only seek to

21 delay and hamper the Trustee’s administration.

22

23    DATED: August 23, 2021                     MARSHACK HAYS LLP
24                                                     /s/ Tinho Mang
                                                 By:
25                                                  D. EDWARD HAYS
                                                    TINHO MANG
26                                                  Attorneys for Chapter 7 Trustee
27                                                  RICHARD A. MARSHACK

28

                                                    10
                          REPLY IN SUPPORT OF TURNOVER MOTION FOR LIVE OAK PROPERTY
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW                Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                Desc
                                     Main Document    Page 12 of 59


 1                                          Declaration of Tinho Mang
 2            I, TINHO MANG, declare and state as follows:
 3            1.          I am an associate attorney in the law firm Marshack Hays LLP, counsel of record for
 4 Richard A. Marshack, the Chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of

 5 Northern Holding, LLC (“Debtor”).

 6            2.          I am an individual over 18 years of age and competent to make this declaration.
 7 Except as set forth as matters of judicial notice, I have personal knowledge of the matters set forth in

 8 this Declaration, and if called upon to do so I could and would competently testify to these facts.

 9            3.          All terms not defined herein are used as they are defined in the Motion.
10            4.          A true and correct copy of a document which I am informed is the document referred
11 to by the Russells as a consulting agreement providing a defense to payment of rent is attached as

12 Exhibit “1.”

13            5.          A true and correct copy of the Debtor’s February 2021 monthly operating report is
14 attached as Exhibit “2.”

15            6.          A true and correct copy of the notice of motion and proof of service for the Motion
16 which shows that the notice of Motion was mailed to all Occupants is attached as Exhibit “3.”

17            7.          I corresponded via e-mail and telephone calls with the attorney for Erich Russell and
18 Joanne Russell (“Russells”), Mr. Kari Ley, regarding the filing of the Motion and the Russells’

19 response to the Motion. A true and correct copy of the letter sent to me by Mr. Ley on August 9,

20 2021 is attached as Exhibit “4.”

21            8.          Mr. Ley also informed me that the Russells’ children Brice Garrett and Sarah Garrett
22 had received a copy of the Motion and objected to the Trustee’s demand for turnover. However, to

23 the best of my knowledge, no response has ever been received by me or the Trustee’s office

24 regarding the motion for turnover.

25            9.          According to the February 2021 monthly operating report, the Garretts are
26 responsible for payment of rent at the rate of $1,200 per month. I was informed by the Debtor’s

27 principal Lee Codding that there is no written rental agreement for the Live Oak Property.

28

                                                      11
                                    REPLY TO MOTION FOR TURNOVER OF LIVE OAK
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW               Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42              Desc
                                    Main Document    Page 13 of 59


 1            10.         To the best of my knowledge, no declaration from Brice Garrett or Sarah Garrett
 2 regarding the application of the moratorium on evictions issued by the CDC has ever been received

 3 by myself, my office, or the Trustee’s office.

 4            I declare under penalty of perjury that the foregoing is true and correct. Executed on August
 5 23, 2021.

 6                                                            /s/ Tinho Mang
                                                              TINHO MANG
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      12
                                    REPLY TO MOTION FOR TURNOVER OF LIVE OAK
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 14 of 59




                                                     EXHIBIT 1

                                                                     Page 13
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 15 of 59




                                                                  EXHIBIT 1
                                                                    Page 14
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 16 of 59




                                                                  EXHIBIT 1
                                                                    Page 15
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 17 of 59




                                                     EXHIBIT 2

                                                                     Page 16
Case 8:20-bk-13014-MW                             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                              Desc
                                                  Main Document    Page 18 of 59
              Case 8:20-bk-13014-MW Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16                                                            Desc
                             UNITED STATES  DEPARTMENT
                                       Main Document    OF JUSTICE
                                                      Page 1 of 30
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                          CHAPTER 11 (BUSINESS)

    Northern Holding, LLC                                                       Case Number:             8:20-bk-13014-MW
                                                                                Operating Report Number: 5
                                                               Debtor(s).       For the Month Ending:    2/28/2021

                                             I. CASH RECEIPTS AND DISBURSEMENTS
                                                    A. GENERAL DIP ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                  9,705.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                            10.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                    9,695.00

4. RECEIPTS DURING CURRENT PERIOD:
    *Custom Crush Income - for amounts billed in January                                           11,402.00
    *Custom Crush Income - for amounts billed in February                                           2,061.14
    *Custom Crush Revenue billed at net-30 day terms.
     The remaining Custom Crush Revenue billed in March is $10,294.86 - payment is due in March.
     The remaining Custom Crush Revenue billed in March is $9,658.00 - payment is due in April.
    **Transfers from 1172 Property DIP Account (7686)                  15,550.00
    **Made in error, see comments on page 7 (1st page of the 1172 Property account).

    TOTAL RECEIPTS THIS PERIOD:                                                                                                        29,013.14

5. BALANCE:                                                                                                                            38,708.14

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)      503.96
   Disbursements (from page 2)                     34,030.72

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                34,534.68

7. ENDING BALANCE:                                                                                                                       4,173.46

8. General DIP Account Number:                                                  xxxxxx3473
                                                                                Wells Fargo Bank, N.A.
    Depository Name & Location:                                                 P.O. Box 6995
                                                                                Portland, OR 97228-6995


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the           siness; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.

                                                                     PPage 1 of 30
                                                                                                                                  EXHIBIT 2
                                                                                                                                    Page 17
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 19 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                              Main Document    Page 2 of 30




                                  Page 2 of 30
                                                                           EXHIBIT 2
                                                                             Page 18
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 20 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                              Main Document    Page 3 of 30




                                   Page 3 of 30

                                                                           EXHIBIT 2
                                                                             Page 19
Case 8:20-bk-13014-MW                             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                                         Desc
                                                  Main Document    Page 21 of 59
              Case 8:20-bk-13014-MW Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16                                                                       Desc
                             UNITED STATES  DEPARTMENT
                                       Main Document    OF JUSTICE
                                                      Page 4 of 30
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)

    Northern Holding, LLC                                                            Case Number:             8:20-bk-13014-MW
                                                                                     Operating Report Number: 5
                                                               Debtor(s).            For the Month Ending:    2/28/2021

                                   I. CASH RECEIPTS AND DISBURSEMENTS
                         A. TEXAS ROAD PROPERTY CASH COLLATERAL DIP ACCOUNT

1. *TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                      12,025.00
   *$12K is Live Oak Property rental income deposited into this account in error in December.

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                12,012.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                    13.00

4. RECEIPTS DURING CURRENT PERIOD:
   Grape Sales                                                                                                        0.00

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                           0.00

5. BALANCE:                                                                                                                                              13.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to other DIP accounts (from page 2)                                                                      0.00
   Disbursements (from page 2)                                                                                       10.00


    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                  10.00

7. ENDING BALANCE:                                                                                                                                        3.00

8. Texas Road Property CC DIP Account Number:                                        xxxxxx7678
                                                                                     Wells Fargo Bank, N.A.
    Depository Name & Location:                                                      P.O. Box 6995
                                                                                     Portland, OR 97228-6995


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                         PPage 4 of 30
                                                                                                                                             EXHIBIT 2
                                                                                                                                               Page 20
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 22 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                              Main Document    Page 5 of 30




                                  Page 5 of 30

                                                                           EXHIBIT 2
                                                                             Page 21
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 23 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                              Main Document    Page 6 of 30




                                   Page 6 of 30
                                                                           EXHIBIT 2
                                                                             Page 22
Case 8:20-bk-13014-MW                             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                                       Desc
                                                  Main Document    Page 24 of 59
              Case 8:20-bk-13014-MW Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16                                                                     Desc
                             UNITED STATES  DEPARTMENT
                                       Main Document    OF JUSTICE
                                                      Page 7 of 30
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)

    Northern Holding, LLC                                                            Case Number:             8:20-bk-13014-MW
                                                                                     Operating Report Number: 5
                                                               Debtor(s).            For the Month Ending:    2/28/2021

                                         I. CASH RECEIPTS AND DISBURSEMENTS
                                  A. 1172 PROPERTY CASH COLLATERAL DIP ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                           33,625.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                             33,625.00

4. RECEIPTS DURING CURRENT PERIOD:
   Winery Facility Rental Income                                                                              30,000.00
   *Apartment Unit Rental Income                                                                               2,055.04
   *See rents attachment at page 27
   *Contribution from Managing Member                                                                         14,641.00
   Managing Member Reimbursement - See page 2                                                                    503.96

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                   47,200.00

5. BALANCE:                                                                                                                                       80,825.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   *Transfers to General DIP & Deposit Return      30,550.00
   *Includes $15,000.00 Deposit Return
   Disbursements (from page 2)                         12.00

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                           30,562.00

7. ENDING BALANCE:                                                                                                                                50,263.00

8. 1172 Property CC DIP Account Number:                                              xxxxxx7686
                                                                                     Wells Fargo Bank, N.A.
    Depository Name & Location:                                                      P.O. Box 6995
                                                                                     Portland, OR 97228-6995


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.


                                                                         PPage 7 of 30
                                                                                                                                             EXHIBIT 2
                                                                                                                                               Page 23
      Case 8:20-bk-13014-MW                           Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                            Desc
                                                      Main Document    Page 25 of 59
               Case 8:20-bk-13014-MW                       Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16
         TOTAL DISBURSEMENTS FROM 1172 PROPERTY CASH COLLATERAL DIP ACCOUNT FOR CURRENT PERIOD
                                                                                                                                               Desc
                                                            Main Document    Page 8 of 30
   Date             Check          Payee or DIP                                                         *Amount                 **Amount
 mm/dd/yyyy        Number             account                         Purpose                          Transfered               Disbursed       Amount
   2/2/2021           EFT           Wells Fargo               Deposited Item Return Fee                                               12.00           12.00
   2/2/2021           EFT           xxxxxx7686                1/29/21 Deposit Returned                     15,000.00                              15,000.00
  2/10/2021           EFT           xxxxxx3473                *Transfer to General DIP                     10,000.00                              10,000.00
  2/12/2021           EFT           xxxxxx3473                *Transfer to General DIP                      1,700.00                               1,700.00
  2/16/2021           EFT           xxxxxx3473                *Transfer to General DIP                        500.00                                 500.00
  2/17/2021           EFT           xxxxxx3473                *Transfer to General DIP                        600.00                                 600.00
  2/19/2021           EFT           xxxxxx3473                *Transfer to General DIP                        650.00                                 650.00
  2/22/2021           EFT           xxxxxx3473                *Transfer to General DIP                      1,200.00                               1,200.00
  2/23/2021           EFT           xxxxxx3473                *Transfer to General DIP                        900.00                                 900.00


                                                         *The above charges total
                                                         $15,550.00 and were made out of
                                                         this account in error. The
                                                         Managing Member replaced funds
                                                         totaling $14,641.00 on 2/26/21
                                                         and the remaining $909.00 will be
                                                         replaced on 3/31/21.




                                           TOTAL DISBURSEMENTS THIS PERIOD:                                30,550.00                  12.00      $30,562.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                      PPage 8 of 30
                                                                                                                                            EXHIBIT 2
                                                                                                                                              Page 24
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 26 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                              Main Document    Page 9 of 30




                                   Page 9 of 30

                                                                           EXHIBIT 2
                                                                             Page 25
Case 8:20-bk-13014-MW                             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                                       Desc
                                                  Main Document    Page 27 of 59
              Case 8:20-bk-13014-MW Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16                                                                     Desc
                             UNITED STATES  DEPARTMENT
                                      Main Document     OF 10
                                                      Page JUSTICE
                                                              of 30
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                               CHAPTER 11 (BUSINESS)

    Northern Holding, LLC                                                            Case Number:             8:20-bk-13014-MW
                                                                                     Operating Report Number: 5
                                                               Debtor(s).            For the Month Ending:    2/28/2021

                                      I. CASH RECEIPTS AND DISBURSEMENTS
                             A. LIVE OAK PROPERTY CASH COLLATERAL DIP ACCOUNT

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                           39,025.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                15,000.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                             24,025.00

4. RECEIPTS DURING CURRENT PERIOD:
   *Unit 1 Rental Income                                                                                              0.00
   *See rents attachment at page 27
   **Unit 2 Rental Income                                                                                             0.00
    **Brice Garrett moved in 3/1/21, rent is $1,200.00/mo.
    Grape Sales                                                                                                       0.00

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                          0.00

5. BALANCE:                                                                                                                                       24,025.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
    1/29/21 Rent Check Returned (from page 2)                                                                 24,000.00
                                                                                                                  22.00
    Disbursements (from page 2)
    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                           24,022.00

7. ENDING BALANCE:                                                                                                                                       3.00

8. Live Oak Property CC DIP Account Number:                                          xxxxxx7694
                                                                                     Wells Fargo Bank, N.A.
    Depository Name & Location:                                                      P.O. Box 6995
                                                                                     Portland, OR 97228-6995


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                      PPage 10 of 30
                                                                                                                                             EXHIBIT 2
                                                                                                                                               Page 26
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 28 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 11 of 30




                                  Page 11 of 30

                                                                           EXHIBIT 2
                                                                             Page 27
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 29 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 12 of 30




                                 Page 12 of 30

                                                                           EXHIBIT 2
                                                                             Page 28
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 30 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 13 of 30




                                 Page 13 of 30

                                                                           EXHIBIT 2
                                                                             Page 29
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 31 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 14 of 30




                                 Page 14 of 30

                                                                           EXHIBIT 2
                                                                             Page 30
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 32 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 15 of 30




                                 Page 15 of 30

                                                                           EXHIBIT 2
                                                                             Page 31
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 33 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 16 of 30




                               Page 16 of 30

                                                                           EXHIBIT 2
                                                                             Page 32
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 34 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 17 of 30




                                Page 17 of 30

                                                                           EXHIBIT 2
                                                                             Page 33
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 35 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 18 of 30




                                  Page 18 of 30

                                                                           EXHIBIT 2
                                                                             Page 34
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 36 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 19 of 30




                                  Page 19 of 30

                                                                           EXHIBIT 2
                                                                             Page 35
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 37 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 20 of 30




                                  Page 20 of 30

                                                                           EXHIBIT 2
                                                                             Page 36
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 38 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 21 of 30




                                 Page 21 of 30

                                                                           EXHIBIT 2
                                                                             Page 37
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 39 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 22 of 30




                                 Page 22 of 30

                                                                           EXHIBIT 2
                                                                             Page 38
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 40 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 23 of 30




                                    Page 23 of 30

                                                                           EXHIBIT 2
                                                                             Page 39
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 41 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 24 of 30




                                    Page 24 of 30

                                                                           EXHIBIT 2
                                                                             Page 40
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 42 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 25 of 30




                                  Page 25 of 30

                                                                           EXHIBIT 2
                                                                             Page 41
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 43 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 26 of 30




                                     Page 26 of 30

                                                                           EXHIBIT 2
                                                                             Page 42
              Case 8:20-bk-13014-MW               Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                              Desc
                                                  Main Document    Page 44 of 59
                       Case 8:20-bk-13014-MW            Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16                  Desc
                                                        Main Document    Page 27 of 30


            Live Oak    Live Oak                        1172 Winery                                  1172
                                       Comments                               Comments                                 Comments
             Unit #1     Unit #2                          facility                                 Apartment

             Brice
            Garrett  Erich                              Rabbit Ridge
                                                                                                   Bill Tolar
            moved in Russell                            Wine
Tenant      3/1/21
Rental
            $1,200     $12,000                          $15,000                                    $1,600
Amount


Date Nov.
Rent        N/A        11/1/2020                        10/29/2020                                 11/4/2020
Received
Date Nov.                         Deposit Returned
Rent        N/A        12/30/2020 1/4/21; Collection    12/30/2020                                 1/29/2021
Deposited                         Efforts Underway
Date Dec.
Rent        N/A        12/1/2020                        12/3/2020                                  12/5/2020
Received
Date Dec.                          Deposit Returned
                                                                       Deposit Returned 2/2/21 &
Rent        N/A        1/29/2021   2/2/21; Collection   1/29/2021                                  1/29/2021
                                                                       Replaced 2/26/21
Deposited                          Efforts Underway
Date Jan.
Rent        N/A        1/29/2021                        2/26/2021                                  1/4/2021
Received
                                                                                                                $600 was paid 1/4/2021
Date Jan.                          Deposit Returned                                                             and deposited on
Rent      N/A          1/29/2021   2/2/21; Collection   2/26/2021                                  1/29/2021    1/29/2021; remainder of
Deposited                          Efforts Underway                                                             $1,200 paid and
                                                                                                                desposited on 2/26/2021
Date Feb.
Rent      N/A                                           3/30/2021                                  2/26/2021
Received
Date Feb.
                                                                                                                $855 (of $1,600) paid and
Rent      N/A                                           3/30/2021                                  2/26/2021
                                                                                                                deposited 2/26/2021
Deposited




                                                                          1
                                                                  Page 27 of 30
                                                                                                                                     EXHIBIT 2
                                                                                                                                          Page 43
                      Case 8:20-bk-13014-MW              Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                                                         Main Document    Page 45 of 59
                         Case 8:20-bk-13014-MW             Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                                                           Main Document    Page 28 of 30



                                                                      Table 1
Codding PERSONAL Funds Gifted to NHC for Company Expenses

Date                Amount                Reference            Date



       11/21/2020             $2,165.00 Insurance                        11/21/2021

        12/1/2020              $500.00 MOR retainer                       12/1/2002

       12/15/2020             $2,165.00 Insurance                        12/15/2021

        1/13/2021              $200.00 MOR replenish                      1/13/2021

        1/20/2021             $2,165.00 Insurance                         1/20/2021

        1/28/2021              $325.00 Quarterly Trustee                  1/28/2021
                                       Fee

        2/27/2021            $14641.00     Farming expense –              2/27/2021 $503.96 Refund
                                          labor contractor                          additional to that
                                                                                    deposit from
                                                                                    member for Paso
                                                                                    Robles inn charge
                                                                                    made in error on
                                                                                    general account




Running total                $22,161.00




                                                                      Page 28 of 30



                                                                                                                       EXHIBIT 2
                                                                                                                         Page 44
  Case 8:20-bk-13014-MW               Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42          Desc
                                      Main Document    Page 46 of 59
          Case 8:20-bk-13014-MW          Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16     Desc
                                            X. Document
                                         Main  BALANCE SHEET
                                                          Page 29 of 30
                                            (ACCRUAL BASIS ONLY)

ASSETS                                                           Current Month End
  Current Assets:
  Unrestricted Cash                                                      43,096.00
  Restricted Cash                                                        11,440.00
  Accounts Receivable                                                         0.00
  Inventory                                                                   0.00
  Notes Receivable                                                            0.00
  Prepaid Expenses                                                            0.00
  Other (Itemize)                                                             0.00
                                        Total Current Assets                                54,536.00

Property, Plant, and Equipment                                       28,000,000.00
Accumulated Depreciation/Depletion                                        Unknown
                        Net Property, Plant, and Equipment                             28,000,000.00

Other Assets (Net of Amortization):
  Due from Insiders                                                            0.00
  Other (Itemize)                                                              0.00
                                          Total Other Assets                                     0.00
TOTAL ASSETS                                                                           28,054,536.00

LIABILITIES
Post-petition Liabilities:
  Accounts Payable                                                             0.00
  Taxes Payable                                                                0.00
  Notes Payable                                                                0.00
  Professional fees                                                            0.00
  Secured Debt                                                                 0.00
  Other (Itemize)                                                              0.00
                             Total Post-petition Liabilities                                     0.00

Pre-petition Liabilities:
   Secured Liabilities                                               23,020,244.10
   Priority Liabilities                                                       0.00
   Unsecured Liabilities                                              6,440,000.00
   Other (Itemize)                                                            0.00
                                Total Pre-petition Liabilities                         29,460,244.10
TOTAL LIABILITIES                                                                      29,460,244.10

EQUITY:
  Pre-petition Owners’ Equity                                         (1,543,848.38)
  Post-petition Profit/(Loss)                                            138,140.28
  Direct Charges to Equity                                                     0.00
TOTAL EQUITY                                                                           (1,405,708.10)
TOTAL LIABILITIES & EQUITY                                                             28,054,536.00
                                              Page 29 of 30
                                                                                       EXHIBIT 2
                                                                                         Page 45
Case 8:20-bk-13014-MW       Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42       Desc
                            Main Document    Page 47 of 59
    Case 8:20-bk-13014-MW    Doc 104 Filed 03/31/21 Entered 03/31/21 12:14:16   Desc
                             Main Document    Page 30 of 30




                                  Page 30 of 30

                                                                           EXHIBIT 2
                                                                             Page 46
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 48 of 59




                                                     EXHIBIT 3

                                                                     Page 47
Case 8:20-bk-13014-MW                   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                Desc
                                        Main Document    Page 49 of 59
Case 8:20-bk-13014-MW                 Doc 163 Filed 08/02/21 Entered 08/02/21 20:00:59       Desc
                                       Main Document    Page 1 of 6


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, CA 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                     UNITED STATES BANKRUPTCY COURT
10                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11    In re                                                 Case No. 8:20-bk-13014-MW
12    NORTHERN HOLDING, LLC,                                Chapter 7
13                          Debtor.                         NOTICE OF MOTION FOR ORDER
                                                            COMPELLING TURNOVER OF ESTATE
14                                                          PROPERTY PURSUANT TO 11 U.S.C. §
                                                            542(A) AND FOR DETERMINATION
15                                                          THAT EVICTION MORATORIA DO NOT
                                                            APPLY TO TURNOVER OF
16                                                          BANKRUPTCY ESTATE PROPERTY
17                                                          Hearing:
                                                            Date: August 30, 2021
18                                                          Time: 2:00 p.m.
                                                            Ctrm: 6C
19                                                          Address: 411 W. Fourth Street, Santa Ana,
                                                            CA 92701
20

21 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY JUDGE, THE
22 OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

23            PLEASE TAKE NOTICE that Richard A. Marshack, in his capacity as Chapter 7 Trustee
24 (“Trustee”) of the Bankruptcy Estate (“Estate”) of Northern Holding, LLC (“Debtor”), has filed a

25 motion for an order (A) compelling turnover of real estate and various personal property assets

26 located at 2380 Live Oak Rd., Paso Robles, CA (“Live Oak Property”); (2) 1172 San Marcos Road,
27 Paso Robles, CA 93446 (“San Marcos Property”), and (3) real property located at APN 027-145-022

28 in Paso Robles, CA (“Texas Road Property,” collectively with the Live Oak Property and the San

                                                        1
                               NOTICE OF MOTION FOR TURNOVER OF LIVE OAK PROPERTY
     4837-0183-4931, v. 1


                                                                                          EXHIBIT 3
                                                                                             Page 48
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                          Desc
                                  Main Document    Page 50 of 59
  Case 8:20-bk-13014-MW           Doc 163 Filed 08/02/21 Entered 08/02/21 20:00:59                Desc
                                   Main Document    Page 2 of 6


   1 Marcos Property, the “Properties”); and (B) establishing procedures for enforcement of the turnover

   2 (“Motion”). Trustee needs possession of the Properties so that he deliver possession of the Properties

   3 to any interested buyer without delay for the benefit of the Estate. The Motion is scheduled for the
   4 date and time listed on page 1 of the Motion.

   5            In this case, property of the Estate principally includes the Properties, which combined,
   6 consist of over 470 acres of vineyards, a 7,500 square-foot residence, and 45,000 square-foot wine

   7 production facility in Paso Robles, CA. The Properties are currently occupied by Rabbit Ridge
   8 Winery and the family of Erich Russell, who allegedly have leases with Debtor that were entered

   9 into the day prior to the Petition Date, have refused to turn over possession and vacate, and have
  10 failed to pay post-petition rent and failed to pay the post-petition monthly insurance premiums.
  11            The failure to turn over the Properties is harming the Estate because no party has made any
  12 post-petition rent payments nor were monthly insurance premiums for general liability, excess

  13 liability, and property insurance ever paid. Both the Trustee and the principal secured creditor in this

  14 case, Farm Credit West, FCLA (“FCW”) believes that the continued occupancy of the Properties by
  15 parties failing to adequately maintain the Properties or pay any compensation to the Estate results in

  16 irreparable harm to the Estate. Additionally, the Trustee has received an offer on the Live Oak

  17 Property from a serious, sophisticated party, the Riboli family which operates the San Antonio

  18 Winery – and this buyer is deep into its due diligence, including conducting site tests. One of the

  19 conditions for the sale of the Live Oak Property is that the Trustee can deliver immediate possession

  20 of the Live Oak Property to the buyer. Since his appointment, the Trustee has demanded that Mr.

  21 Russell and his family sign a stipulation for turnover of the Properties, including and especially the

  22 Live Oak Property, with a continued and sustained lack of a substantive response (i.e. yes or no).

  23 The Trustee sought to negotiate in good faith and believes that, at this point, the Russells are simply
  24 engaging in bad faith delay tactics. The Court should enter an order directing all occupants of the

  25 Live Oak Property, including the Russells and their adult children (who are also living rent-free at
  26 the Live Oak Property) to vacate the Properties and remove all personal possessions no later than

  27 September 1, 2021.
  28 / / /

                                                       2
                              NOTICE OF MOTION FOR TURNOVER OF LIVE OAK PROPERTY
       4837-0183-4931, v. 1


                                                                                               EXHIBIT 3
                                                                                                 Page 49
Case 8:20-bk-13014-MW             Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                       Desc
                                  Main Document    Page 51 of 59
  Case 8:20-bk-13014-MW           Doc 163 Filed 08/02/21 Entered 08/02/21 20:00:59                Desc
                                   Main Document    Page 3 of 6


   1            Furthermore, to effectuate any turnover order, Trustee is informed that the United States
   2 Marshals Service (“Marshals”) also requires a specific finding from the Court that no moratorium on

   3 evictions, including the recently-expired moratorium issued by the director of the Centers for
   4 Disease Control and Prevention (“CDC”) applies, in the event that a writ of assistance is necessary

   5 to enforce the turnover order.

   6            The complete scope and terms of the relief are detailed in the Motion a copy of which can be
   7 obtained by contacting D. Edward Hays or Tinho Mang whose contact information is listed in the
   8 top left-hand corner of the first page of this Notice.

   9            The Motion is based upon this Notice, the Declaration of Richard A. Marshack,
  10 memorandum of points and authorities, the pleadings and files in the Debtor’s bankruptcy case, and
  11 upon such further oral and documentary evidence as may be presented to the Court. If you do not

  12 oppose the motion described above, then you need take no further action.

  13            PLEASE TAKE FURTHER NOTICE that any opposition or other responsive pleadings
  14 must be in the form as required by Rules 9013-1(f) and (o) of the Local Bankruptcy Rules and filed
  15 with the Clerk of the above-entitled Court no later than 14 days prior to the hearing with a copy

  16 served on the professionals at the addresses indicated above. A copy of any response or request for

  17 hearing must be served on Marshack Hays LLP to the attention of D. Edward Hays, David A. Wood

  18 and Tinho Mang at the address indicated above and served on the Office of the United States

  19 Trustee, 411 W. Fourth Street, Suite 7160, Santa Ana, CA 92701. Failure to timely respond may be

  20 deemed as acceptance of the proposed employment. See LBR 9013-1(h).

  21
        Dated: August 2, 2021                      MARSHACK HAYS LLP
  22                                                        /s/ Tinho Mang
                                                   By:
  23                                                  D. EDWARD HAYS
                                                      DAVID A. WOOD
  24
                                                      TINHO MANG
  25                                                  Attorneys for Chapter 7 Trustee
                                                      RICHARD A. MARSHACK
  26

  27
  28

                                                       3
                              NOTICE OF MOTION FOR TURNOVER OF LIVE OAK PROPERTY
       4837-0183-4931, v. 1


                                                                                              EXHIBIT 3
                                                                                                Page 50
    Case 8:20-bk-13014-MW                          Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                              Desc
                                                   Main Document    Page 52 of 59
       Case 8:20-bk-13014-MW                      Doc 163 Filed 08/02/21 Entered 08/02/21 20:00:59                                       Desc
                                                   Main Document    Page 4 of 6

                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A TRUE AND CORRECT COPY OF THE FOREGOING DOCUMENT ENTITLED: NOTICE OF MOTION FOR
ORDER COMPELLING TURNOVER OF ESTATE PROPERTY PURSUANT TO 11 U.S.C. § 542(A) AND
FOR DETERMINATION THAT EVICTION MORATORIA DO NOT APPLY TO TURNOVER OF
BANKRUPTCY ESTATE PROPERTY WILL BE SERVED OR WAS SERVED (A) ON THE JUDGE IN CHAMBERS
IN THE FORM AND MANNER REQUIRED BY LBR 5005-2(D); AND (B) IN THE MANNER STATED BELOW:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On August 2, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 DEBTOR
 NORTHERN HOLDING, LLC
 ATTN: OFFICER, A MANAGING OR GENERAL AGENT,
 OR TO ANY OTHER AGENT AUTHORIZED BY
 APPOINTMENT OR LAW TO RECEIVE SERVICE
 13217 JAMBOREE RD #429
 TUSTIN, CA 92782

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 2, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY: PRESIDING JUDGE’S COPY
HONORABLE MARK S. WALLACE
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
RONALD REAGAN FEDERAL BUILDING AND COURTHOUSE
411 WEST FOURTH STREET, SUITE 6135 / COURTROOM 6C
SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 2, 2021 Layla Buchanan                                                                   /s/ Layla Buchanan
 Date                   Printed Name                                                             Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                   EXHIBIT 3
                                                                                                                                     Page 51
     Case 8:20-bk-13014-MW                         Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                              Desc
                                                   Main Document    Page 53 of 59
        Case 8:20-bk-13014-MW                     Doc 163 Filed 08/02/21 Entered 08/02/21 20:00:59                                       Desc
                                                   Main Document    Page 5 of 6
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:

       ATTORNEY FOR U.S. TRUSTEE (SA): Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Michael J Gomez mgomez@frandzel.com,
        dmoore@frandzel.com
       ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
        ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
        cmendoza@ecf.courtdrive.com
       ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
        tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
       TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
       ATTORNEY FOR INTERESTED PARTY BANK DIRECT CAPITAL FINANCE: Elissa Miller
        emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com; ccaldwell@sulmeyerlaw.com
       ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
        matt@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
        pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
       ATTORNEY FOR CREDITOR ADLER BELMONT GROUP, INC.: Paul F Ready tamara@farmerandready.com
       ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Matthew D. Resnik matt@rhmfirm.com,
        roksana@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
        pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
       UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Reed S Waddell rwaddell@frandzel.com,
        sking@frandzel.com
       ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Gerrick Warrington gwarrington@frandzel.com,
        sking@frandzel.com
       INTERESTED PARTY COURTESY NEF: David Wood dwood@marshackhays.com, dwood@ecf.courtdrive.com;
        lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com


    2. SERVED BY UNITED STATES MAIL: CONTINUED:

INTERESTED PARTY                                  INTERESTED PARTY                                        INTERESTED PARTY
ERICH RUSSELL                                     ERICH RUSSELL                                           JOANNE RUSSELL
C/O KARI L. LEY, ATTORNEY AT                      2380 LIVE OAK ROAD                                      2380 LIVE OAK ROAD
LAW                                               PASO ROBLES, CA 93446-9693                              PASO ROBLES, CA 93446-9693
264 CLOVIS AVENUE, SUITE 208
CLOVIS, CA 93612

SECURED CREDITOR                                  SECURED CREDITOR / POC ADDRESS                          SECURED CREDITOR / POC
FARM CREDIT WEST                                  FARM CREDIT WEST, FLCA                                  ADDRESS
3755 ATHERTON RD                                  C/O MICHAEL J. GOMEZ                                    FARM CREDIT WEST, FLCA
11707 FAIR OAKS BLVD                              FRANDZEL ROBINS BLOOM & CSATO,                          ATTN: KEVIN E. RALPH
ROCKLIN, CA 95765                                 L.C.                                                    3755 ATHERTON DRIVE
                                                  1000 WILSHIRE BOULEVARD, 19TH                           ROCKLIN CA 95765-3701
                                                  FLOOR
                                                  LOS ANGELES, CA 90017-2457




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                   EXHIBIT 3
                                                                                                                                     Page 52
    Case 8:20-bk-13014-MW                          Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                              Desc
                                                   Main Document    Page 54 of 59
       Case 8:20-bk-13014-MW                      Doc 163 Filed 08/02/21 Entered 08/02/21 20:00:59                                       Desc
                                                   Main Document    Page 6 of 6
SECURED CREDITOR / POC                            SECURED CREDITOR                                        CREDITOR
ADDRESS                                           MORTGAGE LENDER SERVICES AS                             ATTORNEY GENERAL
JAMES W. HAMILTON ACTTC                           AGENT                                                   UNITED STATES DEPARTMENT OF
SAN LUIS OBISPO TAX                               FARM CREDIT WEST, FLCA, AS                              JUSTICE
COLLECTOR                                         TRUSTEE                                                 BEN FRANKLIN STATION
1055 MONTEREY STREET                              11707 FAIR OAKS BLVD                                    P.O. BOX 683
SUITE D-290                                       FAIR OAKS, CA 95628-2816                                WASHINGTON, DC 20044
SAN LUIS OBISPO CA 93408-1003

CREDITOR                                          CREDITOR                                                CREDITOR
BANK OF AMERICA                                   CALIFORNIA DEPT OF TAX AND FEE                          CAPITAL ONE
PO BOX 15019                                      ADMI                                                    P.O. BOX 60599
WILMINGTON, DE 19850-5019                         SPECIAL OPS, MIC 29                                     CITY OF INDUSTRY, CA 91716-0599
                                                  PO BOX 942879
                                                  SACRAMENTO, CA 94279-0005

CREDITOR                                          CREDITOR                                                CREDITOR / POC ADDRESS
CIVIL PROCESS CLERK                               ELECTRO-STEAM GENERATOR CORP.                           FRANCHISE TAX BOARD
UNITED STATES ATTORNEY'S                          50 INDEL AVENUE                                         BANKRUPTCY SECTION MS A340
OFFICE                                            RANCOCAS, NJ 08073                                      PO BOX 2952
FEDERAL BUILDING, ROOM 7516                                                                               SACRAMENTO CA 95812-2952
300 NORTH LOS ANGELES
STREET
LOS ANGELES, CA 90012

NO ADDR PROVIDED                                  CREDITOR / POC ADDRESS                                  OTHER PROFESSIONAL
CREDITOR                                          INTERNAL REVENUE SERVICE                                LEE CODDING
HILCO REAL ESTATE, LLC                            P.O. BOX 7346                                           13217 JAMBOREE RD #429
5 REVERE DRIVE, SUITE 320                         PHILADELPHIA, PA 19101-7346                             TUSTIN, CA 92782
NORTHBROOK, IL 60062

CREDITOR                                          CREDITOR                                                CREDITOR
PG&E                                              RABBIT RIDGE WINE SALES, INC.                           SUNBELT RENTALS
P.O. BOX 99700                                    179 NIBLICK RD, #406                                    P.O. BOX 409211
SACRAMENTO, CA 95899-7300                         PASO ROBLES, CA 93446-9693                              ATLANTA, GA 30384-9211

CREDITOR                                          CREDITOR                                                INTERESTED PARTY
THOMAS K RACKERBY                                 WEST COAST WINE PARTNERS                                ALL OCCUPANTS OF
C/O TOM PROUNTZOS                                 134 CHURCH STREET                                       2380 LIVE OAK RD.
GOODMAN NEUMAN HAMILTON                           SONOMA, CA 95476-6612                                   PASO ROBLES, CA CA 93446-9693
LLP
ONE POST STREET, SUITE 2100
SAN FRANCISCO, CA 94104

INTERESTED PARTY                                  INTERESTED PARTY                                        INTERESTED PARTY
BRICE GARRETT                                     SARAH GARRETT                                           ALL OCCUPANTS OF
2380 LIVE OAK RD.                                 2380 LIVE OAK RD.                                       1172 SAN MARCOS ROAD
PASO ROBLES, CA                                   PASO ROBLES, CA                                         PASO ROBLES, CA 93466




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                   EXHIBIT 3
                                                                                                                                     Page 53
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 55 of 59




                                                     EXHIBIT 4

                                                                     Page 54
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 56 of 59




                                                                  EXHIBIT 4
                                                                    Page 55
Case 8:20-bk-13014-MW   Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42   Desc
                        Main Document    Page 57 of 59




                                                                  EXHIBIT 4
                                                                    Page 56
       Case 8:20-bk-13014-MW                      Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                       Desc
                                                  Main Document    Page 58 of 59



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: REPLY IN SUPPORT OF CHAPTER 7
TRUSTEE’S MOTION FOR ORDER COMPELLING TURNOVER OF ESTATE PROPERTY PURSUANT TO 11 U.S.C.
§ 542(A) AND FOR DETERMINATION THAT EVICTION MORATORIA DO NOT APPLY TO TURNOVER OF
BANKRUPTCY ESTATE PROPERTY will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
23, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On August 23, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 DEBTOR                                                                                                     U.S. TRUSTEE
 NORTHERN HOLDING, LLC                                                                                      UNITED STATES TRUSTEE (SA)
 ATTN: OFFICER, A MANAGING OR                                                                               411 W FOURTH ST., SUITE 7160
 GENERAL AGENT, OR TO ANY OTHER                                                                             SANTA ANA, CA 92701-4593
 AGENT AUTHORIZED BY APPOINTMENT
 OR LAW TO RECEIVE SERVICE
 13217 JAMBOREE RD #429
 TUSTIN, CA 92782

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 23, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY: PRESIDING JUDGE’S COPY
HONORABLE MARK S. WALLACE
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
RONALD REAGAN FEDERAL BUILDING AND COURTHOUSE
411 WEST FOURTH STREET, SUITE 6135 / COURTROOM 6C
SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  August 23, 2021         Layla Buchanan                                       /s/ Layla Buchanan
  Date                     Printed Name                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:20-bk-13014-MW                      Doc 198 Filed 08/23/21 Entered 08/23/21 21:55:42                                       Desc
                                                  Main Document    Page 59 of 59


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     William H Brownstein Brownsteinlaw.bill@gmail.com
     Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
     D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.court
       drive.com
     Kari L Ley Ley1238@att.net
     Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com
     Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
     Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
     Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@r
       hmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
     Paul F Ready tamara@farmerandready.com
     Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
       s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
     Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com
     David Wood dwood@marshackhays.com,
       dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
